Case 20-40042-JMM   Doc 55    Filed 04/13/20 Entered 04/13/20 14:55:52   Desc Main
                             Document      Page 1 of 2
Case 20-40042-JMM      Doc 55    Filed 04/13/20 Entered 04/13/20 14:55:52         Desc Main
                                Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of April, 2020, I filed the foregoing
   STIPULATION FOR SUBSTITUTION OF COUNSEL electronically through the
   CM/ECF system, which caused the following parties to be served by electronic means, as
   more fully reflected on the Notice of Electronic Filing:

          Ryan E. Farnsworth                          ryan@averylaw.net
          R. Sam Hopkins                              AWilliams32@cableone.net
          Allen H. Ickowitz                           aickowitz@nossaman.com
          R. Ron Kerl                                 Ron@cooper-larsen.com
          Thomas Daniel Smith                         tsmith8206@cableone.net
          U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov


          Any others as listed on the Court’s ECF Notice.




                                                /s/ Matt Christensen
                                          Matthew T. Christensen




   STIPULATION FOR SUBSTITUTION OF COUNSEL – Page 2
